internal_revenue_service department of the treasury index number washington dc person to contact d telephone number refer reply to cc dom corp 4-plr-114200-98 date oct sec_1 newco newco dollar_figure dollar_figure bf1 bf4 newco bf1 business b1 plr-114200-98 business b2 country b dear this letter responds to your date request that we supplement our ruling letter dated date the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by penalties of perjury statements executed by appropriate parties the internal_revenue_service may require verification of the facts and representations as part of the audit process summary of facts p a domestic_corporation is the common parent of a consolidated_group p wholly owns dollar_figure and newco both domestic corporations newco wholly owns dollar_figure and newco sec_3 both domestic corporations except for nominal interests held by affiliates and individuals to meet foreign_country legal requirements nominal interests p also wholly owns bf1 a country b corporation and newco also wholly owns newco bf1 a country b corporation we have received financial information indicating that business b1 and business b2 of newco bf1 each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past years proposed transaction to save substantial country b taxes the following transaction is proposed i newco dollar_figure will form a new country b company newco bf3 with a cash contribution funded by a cash contribution from newco sec_2 will hold a nominal interest in newco bf3 to qualify newco bf3 as a limitada under country b law plr-114200-98 ii newco bf3 will use the cash from step i to purchase from newco bf1 the business b2 assets subject_to liabilities following the transfer newco bf3 will be responsible for the operation of business b2 and newco bf1 will be responsible for the operation of business b1 iii newco bf1 will distribute to newco the cash received from newco bf3 in step ii representations p makes the following representations concerning the transfer of business b2 assets subject_to liabilities by newco bf1 to newco bf3 followed by the distribution of newco bf3 stock by newco bf1 to newco and the transfer of newco bf3 stock by newco to newco sec_3 based on the characterization of steps i through iii above by ruling below a no part of the consideration distributed by newco bf1 to newco will be received by newco as a creditor employee or in any capacity other than that of a shareholder of newco bf b the five years of financial information submitted on behalf of business b1 and business b2 represents the present operation of each business and with regard to each there have been no substantial operational changes since the date of the last financial statements submitted c following the transaction newco bf1 and newco bf3 will each continue the active_conduct of its business independently and with its separate employees d the distribution of newco bf3 stock is being carried out as part of a plan to minimize country b taxes the distribution of newco bf3 stock is motivated in whole or substantial part by this corporate business_purpose e apart from the contribution by newco of the newco bf3 stock to newco sec_3 there is no plan or intention on the part of newco to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either newco bf1 or newco bf3 after the transaction f there is no plan‘or intention by either newco bf1 or newco bf3 directly or through any subsidiary corcoration to purchase any of its outstanding_stock after the transaction g there is no plan or intention to liquidate either newco bf1 or newco bf3 plr-114200-98 to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business h the total adjusted_basis and the fair_market_value of the assets transferred to newco bf3 by newco bf1 each equals or exceeds the sum of i the liabilities assumed by newco bf3 ii any liabilities to which the transferred assets are subject and iii the fair_market_value of any other_property including money distributed to newco bf1 shareholders under the plan_of_reorganization or to newco bf1 creditors in connection with the reorganization i the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the transferred assets j no intercorporate debt will exist between newco bf1 and newco bf3 at the time of or after the distribution of newco bf3 stock k payments made in all continuing transactions among bf newco bf1 and newco bf3 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length i no two parties to the transaction are investment companies under sec_368 and iv of the internal_revenue_code m newco bf1 and newco bf3 are foreign_corporations that are controlled_foreign_corporations as defined in sec_957 neither corporation is or will become as a result of the transaction a passive foreign investment corporation rulings based solely on the information submitted and the representations set forth above and provided that i newco bf1 and newco bf3 are foreign_corporations and ii the requirements of paragraphs c and d of b -1 of the temporary income_tax regulations and all the conditions and requirements of b -4 through b -12 are met we rule as follows on the transaction described above in steps i through iii for federal_income_tax purposes the proposed transaction described in steps i through iii above will be treated as if i newco bf1 had formed newco bf3 and transferred its business b2 to newco bf3 in exchange for newco bf3 stock and plr-114200-98 the assumption by newco bf3 of related liabilities the contribution ii newco bf had distributed all the stock of newco bf3 to newco the distribution and iii newco had transferred the stock of newco bf3 to newco sec_3 rev_rul c b the contribution followed by the distribution will be a reorganization under sec_368 newco bf1 and newco bf3 will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by newco bf1 on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by newco bf3 on the contribution sec_1032 the basis of each business b2 asset received by newco bf3 will equal the basis of that business b2 asset in the hands of newco bf1 immediately before the contribution sec_362 the holding_period of each business b2 asset received by newco bf3 from newco bf newco bf1 sec_1223 will include the period during which that business b2 asset was held by no gain_or_loss will be recognized by and no amount will otherwise be included in the income of newco on its receipt of the newco bf3 stock in the distribution sec_355 no gain_or_loss will be recognized by newco bf1 on the distribution sec_361 the holding_period of the newco bf3 stock received by newco will include the holding_period of the newco bf1 stock on which the distribution is made provided newco held the newco bf1 stock as a capital_asset on the date of the distribution sec_1223 the exchange described in ruling is a transaction to which b - c of the temporary regulations applies and the requirements of paragraphs d through j of b -10 must be satisfied the earnings_and_profits of newco bf3 to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in taxable years beginning after date during the period newco held the plr-114200-98 newco bf3 stock or was considered as holding it by reason of the application of sec_1223 while newco bf3 was a controlled_foreign_corporation will be attributable to such stock held by newco sec_3 sec_1_1248-1 caveats we express no opinion on the tax effects of the transaction under any other provisions of the code or regulations or the tax effects of any condition existing at the time of or effect resulting from the transaction that is not specifically covered by the above rulings described above in ruling iii will qualify under sec_351 in particular no opinion is expressed on i whether the transfer procedural matters this ruling is directed only to the taxpayer who requested it sec_61 j provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction is consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your representative
